PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of
THEIN, HLA T., et al.
Application No. 17/007,658
Filed:  August 31, 2020
Attorney Docket No.   40424-0214   
 
:
:
:                        ON PETITION
:
:


This is a decision on the petition under the unintentional provision of 37 CFR 1.137(a), filed March 11, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee on or before March 08, 2022, as required by the Notice of Allowance and Fee(s) Due and the Notice of Allowability, mailed December 08, 2021.  Accordingly, the date of abandonment of this application is March 09, 2022.  A Notice of Abandonment was mailed March 25, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $1,200.00; (2) the petition fee of $2,100.00; and (3) a proper statement of unintentional delay.

It is noted that the present request is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of John X. Garred, appearing on the request shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts. 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to the Office of Data Management for processing into a patent. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  

Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.


/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        

cc:	John X. Garred
	1660 West 2nd St.
	Suite 1100
	Cleveland, OH 44113